DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In [0023], “II-II” should read “II”
In [0026], “open up” is improper grammar should read something like “open at the top” or “open in Fig. 2”
Appropriate correction is required.
Claim Objections
Claims 1-5, 7, and 10 are objected to because of the following informalities:  
Claim 1 line 3 refers to “slots” where the bars fit into, while claim 1 line 4 refers to “a slot” containing the nonwoven material. The term “a slot” used after “the slots” could be interpreted as not requiring the slots containing the bars to be the same as the slots containing the nonwoven material. Replacing the term “a slot” with phrasing such as “any one of the slots” would make it clearer that the claim requires the slots containing the bars to be the same as the slots containing the nonwoven material.
Each of claims 2-5, 7 and 10 lacks a transitional phrase.  See MPEP 2111.03.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 10 reads “a nonwoven material for a stator of claim 1”. Claim 10 attempts to claim only the nonwoven material with the intended use for being included in a stator of claim 1. Claim 10 fails to include all the limitations of claim 1, as claim 10 claims the nonwoven material without any of the other limitations of claim 1. Claim 10 also fails to further limit claim 1, as all limitations for the nonwoven material for a stator of claim 1 are already included in claim 1. Claim 10 fails to meet both of the requirements of a proper dependent claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berhan (US 8093770 B1).
Regarding claim 1, Berhan teaches a stator (Fig. 1, 14) of an electric machine (Fig. 1, 10), comprising a stator lamination stack (Fig. 1, 16) having stator laminations (Fig. 2, 30), and at least one stator winding (Fig. 5, 76) with conductor bars (Fig. 5, 76) arranged in slots (Fig. 2, 34) of the stator lamination stack (“Windings are placed in slots 34 through openings 36”, col. 3, 29)

    PNG
    media_image1.png
    566
    500
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    208
    316
    media_image2.png
    Greyscale

and fixed in the slots of the stator lamination stack with the aid of a fixing device (Fig. 5, 78, 80, 82) (“Stator 72 has end windings 76 provided with a compliant cap 78. A cover 80 is placed over compliant cap with a channel or a coolant jacket 82 formed between cap 78 and cover 80. Cover 80 has orifices 84 and 88 for allowing flow to and from coolant jacket 82”, col. 3, 54-58), wherein the fixing device in a slot, includes a nonwoven material (Fig. 5, 78) (“In another alternative, a material with aligned carbonaceous fibers is provided in a polymeric matrix such as shown in FIG. 6.”) (Fig 6, 102 are nonwoven fibers) saturated with a cooling liquid (“In one embodiment, the coolant is a lubricating oil such as transmission fluid. In another embodiment, engine coolant (water and ethylene glycol) is used as 

    PNG
    media_image3.png
    369
    518
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    179
    385
    media_image4.png
    Greyscale

Regarding claim 3, Berhan teaches the stator of claim 1. Berhan further teaches wherein the nonwoven material surrounds the conductor bars in the slot (Fig. 5, nonwoven material 78 surrounds conductor bars of windings 76). 
Regarding claim 5, Berhan teaches the stator of claim 1. Berhan further teaches wherein, a pressure difference acts in the slot on the nonwoven material saturated with the cooling liquid (“The motor may further include a cover placed over the compliant cap defining a channel between the rigid cover and the compliant cap, a plurality of orifices defined in the rigid cover and fluidly coupled to the coolant channel, and a supply duct coupled to at least one of the orifices adapted to provide coolant under pressure to the channel”, col. 1, 43-49) (see Fig. 5 for fluid 82 pumped (action arrow near 86) , the pressure difference has the effect that the conductor bars fixed by the saturated nonwoven material are flowed around by cooling liquid (“In one embodiment, the compliant cap is porous to allow coolant seepage toward the end windings”, col. 2, 26-27).
Regarding claim 6, Berhan teaches a method for producing a stator (Fig. 1, 14), comprising: providing a stator lamination stack (Fig. 1, 16) having stator laminations (Fig. 2, 30) formed with slots (Fig. 2, 34), arranging conductor bars (Fig. 5, 76) in the slots of the stator lamination stack (“Windings are placed in slots 34 through openings 36”, col. 3, 29); and encasing the conductor bars with a nonwoven material (Fig. 5, 78) (“In another alternative, a material with aligned carbonaceous fibers is provided in a polymeric matrix such as shown in FIG. 6.”) (Fig 6, 102 are nonwoven fibers).
Regarding claim 8, Berhan teaches the method of claim 6. Berhan further teaches comprising saturating the nonwoven material in the slot with a cooling liquid (“In one embodiment, the coolant is a lubricating oil such as transmission fluid. In another embodiment, engine coolant (water and ethylene glycol) is used as the coolant”, col. 3, 65-67) (“In one embodiment, the compliant cap is porous to allow coolant seepage toward the end windings”, col. 2, 26-27).
Regarding claim 9, Berhan teaches a method for cooling the stator winding of the stator of claim 1. Berhan further teaches comprising: applying a pressure difference to the nonwoven material saturated with the cooling liquid to cool the conductor bars directly with the cooling liquid (“The motor may further include a cover placed over the compliant cap defining a channel between the rigid cover and the compliant cap, a plurality of orifices defined in the rigid cover and fluidly coupled to the coolant channel, and a supply duct coupled to at least one of the orifices adapted to provide coolant under pressure to the channel”, col. 1, 43-49) (see Fig. 5 for fluid 82 pumped (action arrow near 86) around the porous cap 78 to allow coolant fluid to reach the bars 76).
Regarding claim 10, Berhan teaches a nonwoven material for a stator of claim 1 (Fig. 5, 78) (“In another alternative, a material with aligned carbonaceous fibers is provided in a polymeric matrix such as shown in FIG. 6.”) (Fig 6, 102 are nonwoven fibers).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berhan in view of Brown et al. (US 10633774 B2, hereinafter “Brown”) and Schorm et al. (US 5341561 A, hereinafter “Schorm”). 
Regarding claim 2, Berhan teaches the stator of claim 1.
Berhan does not teach wherein the nonwoven material comprises a volume that increases with absorption of the cooling liquid such that the conductor bars are fixed in the slot by the nonwoven material saturated with the cooling liquid. 
Brown teaches a nonwoven material comprising a volume that increases with absorption of the cooling liquid (i.e. “water-swellable”) (“Besides or in conjunction with pulp fibers, the first material 14 may also include a superabsorbent that is in the form of fibers, particles, gels, etc. Generally speaking, superabsorbents are water-swellable materials capable of absorbing at least about 20 times their weight and, in some cases, at least about 30 times their weight, in an aqueous solution containing 0.9 weight percent sodium chloride”, col. 5, 35-41).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the nonwoven material of Berhan with that taught by Brown. 

Schorm teaches a method for producing stator slot insulation ([abstract]) where a nonwoven material (Fig. 5, 16) (“FIG. 6 shows the configuration of the arrangement of FIG. 5 after expansion of the elastically compressed fiber material”, col. 5, 38-40) is increased in volume such that the conductor bars (Figs. 5 and 6, 9) are fixed in the slot (Fig. 5, 19) by the nonwoven material (“Because of the remaining mechanical compression, the elastically expanding fiber material which supports itself against the sections 13 of the groove surface exerts a considerable force on the uppermost of the two subconductor bundles 3 in the area 12 of the tapering groove cross-section, in the direction shown by the arrow 18, i.e., in the direction of the bottom 10 of the groove. This causes the two subconductor bundles 8 to be maintained under tension in the groove 6, which leads to a significant increase in the stability of the fixation of the winding in the grooves”, col. 5, 11-21).

    PNG
    media_image5.png
    535
    539
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the stator of Berhan in view of Brown to secure the conductor rods with the expanded slot insulation as taught by Schorm. 
This has the advantage of electrically insulating the windings and the slot frame (“The quality of the electrical insulation of the windings of electrical machines, i.e., motors and generators, can be impaired to a considerable degree by the occurrence of air gaps between the individual layers of the insulating, and in particular, by air gaps between the outer insulating layers of the winding and the inner walls of the grooves in the laminate housing of the rotor or stator of the machine in which the winding is placed. Such air gaps have a detrimental effect on the discharge of the Joule heat occurring in the winding during operation into the laminate housing”, col. 1, 14-24).
Claim 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berhan in view of Takagi et al. (US 20180262073 A1, hereinafter “Takagi”).
Regarding claim 4, Berhan teaches the stator of claim 1. 
Berhan does not teach wherein the slot is lined with the nonwoven material 
Takagi teaches a slot liner for an electrical device ([0001]) wherein the slot is lined with nonwoven material (Fig. 2, 204 and 206) (“Conventional slot liners can include filled materials such as mica based insulating materials, a single layer film such as a polyimide film or a laminate of a film with nonwoven material,” [0015]). 

    PNG
    media_image6.png
    294
    420
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the stator of Berhan to have the nonwoven material lining the slot rather than the conductor bar as taught by Takagi. 
This would have the advantage of providing electrical insulation for the stator slot (“Dielectric insulation in the form of insulating slot liners may be provided within the stator slots to electrically isolate the wire coils from the stator core”, [0004]).
Regarding claim 7, Berhan teaches the method of claim 6. 
wherein the step of encasing the conductor bars with the nonwoven material comprises lining the slot with the nonwoven material. 
Takagi teaches a slot liner for an electrical device ([0001]) wherein the slot is lined with nonwoven material (Fig. 2, 204 and 206) (“Conventional slot liners can include filled materials such as mica based insulating materials, a single layer film such as a polyimide film or a laminate of a film with nonwoven material” [0015]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the stator of Berhan to have the nonwoven material lining the slot rather than the conductor bar as taught by Takagi. 
This would have the advantage of providing electrical insulation for the stator slot (“Dielectric insulation in the form of insulating slot liners may be provided within the stator slots to electrically isolate the wire coils from the stator core”, [0004]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834    

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834